DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 11/15/2021 has been entered. The previous rejection under 35 USC 112 is withdrawn in light of applicant’s amendments. Claims 1 and 3-19 are currently pending in this application. Claims 8 and 18-19 are withdrawn.
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
With regard to applicant’s argument that Worrell fails to teach or disclose at least the amended features of independent claims 1 and 13, the examiner disagrees. See explanation below.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., rigidity of the natural patellar bone construct is maintained only if the center of the recessed portion is shaped to receive and maximize bone retention within the recessed portion; maximum bone retention at the center of the patella allows the natural patellar bone to protect against articulating forces – as disclosed in paragraph 0028 of applicant’s specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites the limitation “an opening to recessed portion” which appears to be missing the word – the –, between the words “to” and “recessed”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent No. 4,158,894 to Worrell (Worrell).
Regarding at least claim 13
Worrell teaches a patellar prosthesis having a hollow body portion providing a convex articulating surface on one side and a mounting chamber on its opposite side which provides a peripheral seating rim (abstract). 

    PNG
    media_image1.png
    148
    229
    media_image1.png
    Greyscale

Worrell meets the limitations of a patellar implant comprising: a posterior articulating surface (11, S) for engaging a femoral body, and an anterior surface (13) for engaging a resected patellar bone, wherein the anterior surface includes a recessed portion (14), an opening to recessed portion defined by a flat peripheral base (16) of the anterior surface disposed around a circumference of the opening, the recessed portion tapering from the opening towards the posterior surface (fig. 1A shows a tapered recessed portion) such that the resected patellar bone is received in the recessed portion to secure the patellar implant to the resected bone (col. 4, lines 47-53 discloses an annular clearance that allows sufficient clear room for reception of the resected bone structure into chamber). 
Regarding at least claim 14
Worrell teaches the patellar implant of claim 13. Worrell also teaches wherein the posterior articulating surface (11, S) also includes a median ridge portion (C) extending posteriorly to and disposed between a lateral portion and a medial portion (L, M; fig. 1A), wherein the median ridge portion extends along a first length in a superior to inferior direction and along a second length in a medial to lateral direction of the articulating surface, the first length being greater than the second length (this feature can be seen in annotated fig. 6 below).
[AltContent: textbox (Median ridge extends along a major axis in the superior to inferior direction at a greater length than along a minor axis in the medial to lateral direction)][AltContent: arrow][AltContent: oval][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    208
    215
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9-12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worrell.
Regarding at least claim 1
Worrell teaches a patellar prosthesis having a hollow body portion providing a convex articulating surface on one side and a mounting chamber on its opposite side which provides a peripheral seating rim (abstract). 

    PNG
    media_image1.png
    148
    229
    media_image1.png
    Greyscale

Worrell meets the limitations of a patellar implant comprising: a posterior articulating surface (11; S) for engaging a femoral body, and an anterior surface (13) for engaging a resected patellar bone, the anterior surface opposed to the posterior surface, wherein the anterior surface includes a recess, an opening to the recess defined by a flat peripheral base of the anterior surface disposed around a circumference of the opening, the recess tapering from the opening towards the posterior surface (fig. 1A) such that the resected patellar bone can be received in the recess to secure the patellar implant to the resected patellar bone (col. 4, lines 47-53 discloses an annular clearance that allows sufficient clear room for reception of the resected bone structure into chamber). However, Worrell does not teach that the recess is conically shaped. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the tapered recess of Worrell to be conically shaped, in order to accept patellar bone in order to provide secure mounting of the prosthesis, holding it against lateral shifting or rotation, as taught by Worrell, particularly in view of the lack of any disclosed criticality of the claimed limitation. It also would have been an obvious matter of design choice to make the different portions of the recess of whatever form or shape was desired or expedient. A In re Dailey et al., 149 USPQ 47. 
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that that the recess is conically shaped, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
The examiner also notes that the term “can be” is broad and can be construed as indefinite since it is not clear whether the limitations following are required by the claim. It is suggested that applicant amend the claim to recite language such as – the conically shaped recess is configured to receive the resected patellar bone to secure the patellar implant to the resected patellar bone –.
Regarding at least claim 3
Worrell teaches the invention substantially as claimed according to claim 1. Worrell also teaches wherein a thickness of the resected patellar bone is disposed within the conically shaped recess when the patellar implant is secured to the resected patellar bone (col. 4, lines 47-53 discloses that the recess allows sufficient clear room for reception of the resected bone structure), the thickness being defined by a distance 
The examiner notes that the recitation “a thickness of the resected patellar bone is disposed within the conically shaped recess” can be construed as a method step recited in a product claim. The examiner suggests amending the claim language to recite – wherein the conically shaped recess is configured to receive a thickness of the resected patellar bone disposed within the conically shaped recess –.
Regarding at least claim 4
Worrell teaches the invention substantially as claimed according to claim 1. Worrell also teaches wherein conically shaped recess includes at least one projection (web plates 20, 22 and/or base plate 24 project from the anterior surface as shown in fig. 1A) extending away from the anterior surface.  
Regarding at least claim 9
Worrell teaches the invention substantially as claimed according to claim 1. Worrell also meets the limitations that the posterior articulating surface includes a median ridge portion (C) extending posteriorly to and disposed between a lateral portion and a medial portion (fig. 1A), wherein the median ridge portion extends along a first length in a superior to inferior direction and along a second length in a medial to lateral direction of the articulating surface, the first length being greater than the second length (see annotated fig. 6 above).
Regarding at least claim 10
Worrell teaches the patellar implant of claim 9, including a median ridge portion having a major and minor axis, wherein the major axis has a greater length than the minor axis. However, Worrell does not teach that the median ridge portion is elliptical in shape. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the crest Worrell to be elliptical in shape, in order to provide a generally convex articulating surface having facets which bear against femoral condyles, as taught by Worrell, particularly in view of the lack of any disclosed criticality of the claimed limitation. It also would have been an obvious matter of design choice to make the different portions of the recess of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. 
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that that the median ridge is elliptical in shape, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 11
Worrell teaches the invention substantially as claimed according to claim 9. Worrell also teaches wherein the first length is a major axis and the second length is a minor axis of the median ridge portion respectively (see annotated fig. 6 above). 
Regarding at least claim 12
Worrell teaches the invention substantially as claimed according to claim 11. Worrell also teaches wherein the major axis defines a boundary between a medial side and a lateral side of the median ridge (col. 4, lines 65-68 discloses that the major axis of the crest/median ridge is disposed centrally between the medial and lateral facets/sides), the medial side having one or more curves defined by a curve center located laterally to the major axis, the lateral side having a one or more curves defined by a curve center located medially to the major axis (fig. 4 shows at least one curve on the medial side M and at least one curve on the lateral side L).
Regarding at least claim 15
Worrell teaches the patellar implant of claim 14, including a median ridge portion having a major and minor axis, wherein the major axis has a greater length than the minor axis. However, Worrell does not teach that the median ridge portion is elliptical in shape. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the crest Worrell to be elliptical in In re Dailey et al., 149 USPQ 47. 
Furthermore, since applicant has not disclosed that these modifications solve any stated problem or are for any particular purpose and it appears that the device would perform equally well with either designs, these modifications are a matter of design choice. Absent a teaching as to criticality that that the median ridge is elliptical in shape, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). MPEP 2144.05.
Regarding at least claim 16
Worrell teaches the patellar implant of claim 15. Worrell also teaches wherein the first length is a major axis and the second length is a minor axis of the median ridge portion respectively, and wherein the major axis defines a boundary between a medial side and a lateral side of the median ridge (col. 4, lines 65-68 and annotated fig. 6 above disclose major and minor axes of the median ridge/crest that defines the boundary between medial and lateral facets/sides).
Regarding at least claim 17
.
Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worrell in view of US Patent No. 5,024,670 to Smith et al. (Smith).
Regarding at least claim 5
Worrell teaches the invention substantially as claimed according to claim 1. However, Worrell does not appear to teach a porous layer.
Smith teaches a patellar implant (1) having a porous tissue ingrowth structure and a bearing support structure, as well as an intermediate structure sufficient to inhibit the polymer material from translating through the bearing support structure to the bone ingrowth structure (abstract and claim 1). The backing component (anterior surface; 3) has a porous layer or is completely porous, for the purpose of providing sites to anchor the bearing component (2) (col. 3, lines 68 through col. 4, lines 1-3) and to secure and stabilize the device via growth of bone tissue into the implant (col. 5, lines 3-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the anterior surface of Worrell to be a porous layer, in order to provide sites to anchor, secure, and stabilize the implant component, as taught by Smith, which would help to secure the implant of Worrell to the bone.
Regarding at least claim 6
Worrell in view of Smith teaches the patellar implant of claim 5. Smith also teaches that the outer bearing surface (posterior surface; 2) is a polymeric layer, for the purpose of providing superior articulation properties (col. 3, lines 59-64).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the posterior surface of Worrell in view of Smith to be a polymeric layer, in order to provide superior articulation properties, as taught by Smith, which would help to articulate the implant of Worrell against the femoral condyles.
Regarding at least claim 7
Worrell in view of Smith teaches the patellar implant of claim 6. Smith also teaches that the backing component (3) may have a porous layer (col. 3, lines 62-68 through col. 4, line 1). In this case, Smith meets the limitations of an anterior surface that is a porous layer, a solid layer that is the metal backing component (3), and a posterior surface that is a polymeric layer (2), for the purpose of providing an orthopedic prosthesis with a rigid porous layer for interaction with the bone, a polymer articulating layer for bearing on the femoral condyles, and a solid layer in between that connects the two (col. 3, lines 68 through col. 4, lines 1-3, col. 3, lines 59-64, and col. 4, lines 18-22).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of Worrell in view of Smith to include a solid layer disposed between the porous layer and the polymeric .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774